     Case 3:19-cv-00256-MMD-WGC Document 55 Filed 12/04/20 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                               ***

6      MARCUS WASHINGTON,                             Case No. 3:19-cv-00256-MMD-WGC

7                                 Petitioner,                        ORDER
             v.
8
       WARDEN WILLIAM GITTERE, et al.,
9
                               Respondents.
10

11          Petitioner has filed an unopposed motion for extension of time (third request). (ECF

12    No. 54.) The Court finds good cause exists to grant the unopposed motion for extension.

13    (ECF No. 54.) Petitioner will have up to and including December 31, 2020, to file and

14    serve his response to Respondents' motion to dismiss. (ECF No. 27.)

15          DATED THIS 4th Day of December 2020.

16

17

18                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
19

20
21

22

23

24

25

26

27
28
